Title: To George Washington from Felix Frestel, 31 August 1795
From: Frestel, Felix
To: Washington, George


          
            Monsieur
            Boston 31 aoust 1795.
          
          Je sçais depuis long-temps que les malheurs de monsieur de la fayette et de sa famille ne vous sont ni inconnus, ni étrangers. je sçais depuis long-temps aussi, que dès le commencement de Son étrange et douloureuse captivité, son prémier vœu fut que son fils se rendît près de vous, et que l’Amérique devînt pour lui une nouvelle Patrie.
          d’insurmontables obstacles ont empêché depuis trois ans cet infortuné jeune-homme de suivre à cet égard l’intention formelle de son pere, et le desir particulier de Son propre cœur. mais la Providence, qui ne l’a point abandonné dans sa détresse; qui, jusqu’à ce jour, a conservé la vie de son pere dans les fers des ennemis de la France; et qui a Sauvé sa mere et ses Sœurs au milieu même des massacres, dont notre malheureuse Patrie a été depuis si long-temps le déplorable théatre, vient enfin de lui accorder le bonheur d’arriver sain et sauf en Amérique.
          l’amitié dont son pere et sa mere m’honorent depuis dix ans, et ma tendresse particulière pour cet intéressant jeune-homme m’ont conduit ici moi-même, quelque temps après lui, pour servir de guide à sa jeunesse.
          C’est à ce seul titre, et cependant avec une extrême confiance que je m’adresse à Vous, Monsieur, comme à son second pere, quoique je n’aye pas encore l’honneur d’être connu de vous, pour vous demander, en vous informant de Son arrivée, si vous trouverez bon que je vous le conduise, et pour vous prier de m’indiquer le lieu et le temps qui vous conviendront davantage.
          dès mon arrivée à Boston, mon projet étoit de me rendre aussitôt avec lui près de vous, pour vous donner sur sa famille et sur sa position personnelle, quelques détails qui ne sont guéres connus que de moi, et qui sûrement ne seront point étrangers au tendre intérêt, dont Vous honorez ce qui le touche.
          Mais j’ai trouvé ici des chaleurs si excessives, la température du climat si élévée, et l’air si différent de celui que nous venions de quitter, que j’ai craint, par un changement trop brusque, de nuire à Sa Santé, altérée déjà par de longs malheurs, et fatiguée encore des inconvéniens ordinaires de la mer.
          Je craindrois cependant de manquer à un de nos premiers

devoirs, si je tardois plus long-temps à vous faire connoître son arrivée, et sa vive impatience de se rendre auprès de vous.
          mon jeune ami est en ce moment avec moi à Boston dans la maison de Monsieur Joseph Russell trésoriér de la ville, et de Monsieur Isaac Winslow, qui chaque jour le comblent de bontés.
          quelques raisons de délicatesse que nous soumettrons à votre décision, et dont vous serez vous même l’arbitre et le juge, l’ont engagé à rester jusqu’à présent sous une espèce de voile. il n’est guéres connu dans la maison même, que sous le nom de Motier; et dans la ville, seulement de quelques anciens amis de Son pere, sous celui de lafayette.
          comme je ne sçais pas quel caractère de publicité, vous jugerez convenable de donner à vos bontés à son égard, dans les circonstances particulieres où nous nous trouvons encore; et que d’ailleurs nous sommes trop peu avancés l’un et l’autre dans la connoissance de la langue qu’on parle en Amérique, pour oser en faire usage en vous consultant sur le parti que nous devons prendre; nous nous sommes adressés au Général Knox, comme à la personne le plus á portée de préjuger d’ici ce qui peut vous convenir davantage: et c’est d’après son avis que nous prenons la liberté de vous écrire cette fois dans la langue qui nous est la plus familière.
          Avant donc de nous rendre ensemble près de vous, Monsieur; nous ne prendrons aucune détermination, que nous n’ayions eu connoissance de vos intentions particulieres, afin de nous y conformer; et nous attendrons que vous ayiez eu la bonté de nous faire savoir quelle marche vous desirez que nous suivions l’un et l’autre. J’ai l’honneur d’être, avec un profond respect, Monsieur, Votre très-humble et très-obéissant Serviteur,
          
            Felix frestel
          
        